Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 1 of 25




                       EXHIBIT BBB

               Draycott Training Hours,
                   HOU00146610
  Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 2 of 25




Training Entry Hours Report
 District Station   Shift   Payroll Last Name   First Name     Rank

054
         054
                    A
                            116978   DRAYCOTT   ENA              FIREFIGHTER
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0017     TERRITORY
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     MD0094     WMD DAY ONE
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0001     ENGINE FAMILIARIZATION
                                     MD0095     WMD DAY TWO
                                     MA0012     REVIEW OF ORDERS AND BULLETINS
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     MA0012     REVIEW OF ORDERS AND BULLETINS
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     MA0012     REVIEW OF ORDERS AND BULLETINS
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     AP0002     LADDER TRUCK FAMILIARIZATION
                                     AP0001     ENGINE FAMILIARIZATION
                                     WS0019     HOSE / SERVICE TESTING
                                     AP0027     EMERGENCY DRIVING
                                     RM0047     RISK MANAGEMENT "RESTAURANT FIRES"
                                     AP0016     OPERATIONAL READINESS/COMMUNICATIONS
                                     PE0009     INSPECTION / CARE
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 3 of 25




                             AP0001         ENGINE FAMILIARIZATION
                             CE0068         ACCOUNTABILITY 2ND QTR 2005
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0069         ACCOUNTABILITY (HANDS-ON) 2ND. QTR CE
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             CP0026         RECORD MANAGEMENT SYSTEMS (RMS)
                             GL0080         HYDRANT INSPECTIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0001         ENGINE FAMILIARIZATION
                             AP0017         TERRITORY
                             AP0003         DISTRICT CHIEF VEHICLE FAMILIARIZATION
                             AP0001         ENGINE FAMILIARIZATION
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             RM0048         EMS WASTE MANAGEMENT
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             GL0067         AIRPORT
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             WS0025         HYDRANT INSPECTIONS
                             AP0001         ENGINE FAMILIARIZATION
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             FT0001         SUPPRESSING CLASS A FIRES
                             AP0001         ENGINE FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0072         10 STEP ACTION PLAN PART 3
                             CE0073         RADIO/MDC 3RD QTR CE
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0001         ENGINE FAMILIARIZATION
                             GL0053         HIGHRISE BUILDING SURVEY
                             CE0070         10 STEP ACTION PLAN PART 1
                             CE0071         10 STEP ACTION PLAN PART 2
                             PS0073         RADIO/MDC PERFORMANCE STANDARD
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0001         ENGINE FAMILIARIZATION
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 4 of 25




                             AP0002         LADDER TRUCK FAMILIARIZATION
                             WS0025         HYDRANT INSPECTIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             PE0009         INSPECTION / CARE
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0001         ENGINE FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             NIMS0001       NIMS IS 700 NIMS INTRODUCTION
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             GL0053         HIGHRISE BUILDING SURVEY
                             AP0001         ENGINE FAMILIARIZATION
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0017         TERRITORY
                             CE0012         PERSONAL PROTECTIVE EQUIPMENT
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             GL0053         HIGHRISE BUILDING SURVEY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             WS0025         HYDRANT INSPECTIONS
                             AP0001         ENGINE FAMILIARIZATION
                             AP0017         TERRITORY
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             MA0019         HIPAA-HEALTH INSURANCE PORTABILTY AND ACCOUNTA
                             AP0001         ACT
                                            ENGINE FAMILIARIZATION
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             MA0018         DOCUMENTATION/COACHING AND COUNSELING CLASS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0001         ENGINE FAMILIARIZATION
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0001         ENGINE FAMILIARIZATION
                             AP0017         TERRITORY
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 5 of 25




                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0001         ENGINE FAMILIARIZATION
                             GL0053         HIGHRISE BUILDING SURVEY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0074         M.C.I. 4 QTR. CE 2005
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             PS0074         PERFORMANCE STANDARD MCI
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             GL0066         REHABILITATION SECTOR
                             GL0067         AIRPORT
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0010         FIRE STATION MANAGEMENT
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0075         ESTABLISHING & SUPPORTING VERTICAL VENTILATION
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0076         LADDER COMPANY PLACEMENT AND SAFETY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             GL0009         MUTUAL AID
                             GL0111         Controlled Substance Accountability
                             GL0112         Re-Entry Paramedic
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             GL0072         HIGH ANGLE RESCUE
                             AP0017         TERRITORY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 6 of 25




                             CE0077         ELECTRICAL HAZARDS
                             CE0078         MOTOR VEHICLE FIRES
                             CE0083         CLANDESTINE DRUG LABS
                             CE0082         FORCIBLE ENTRY
                             CE0079         TRUCKING INCIDENTS INVOLVING COMMERCIAL EXPLOS
                             CE0081         CREW RESOURCE MANAGEMENT
                             CE0080         DISASTERS: HURRICANES AND WATER RESCUES
                             NIMS0003       NIMS IS 200 ICS FOR SINGLE RESOURCES AND INITIAL A
                             AP0017         TERRITORY
                             NIMS0002       NIMS IS 100 INTRODUCTION TO INCIDENT COMMAND S
                             FT0032         100
                                            FIRE TACTICS
                             NIMS0004       NIMS IS 800 AND 800.A NATIONAL RESPONSE PLAN (NRP
                             CE0006         HYDRAULICS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             HM0061         BIOLOGICAL AND CHEMICAL TERRORISM
                             GL0022         LEAVES AND ABSENCES
                             GL0068         TACTICAL EVALUATION / ASSESSMENT PLAN
                             AP0017         TERRITORY
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             SY0001         PHYSICAL FITNESS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             PS0004         LADDER CARRY / RAISE and VENT SAW START / CARRY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0022         TOWER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             FT0032         FIRE TACTICS
                             LD0009         LADDER MAINTENANCE
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             CE0085         EFFECTIVE WATER SUPPLY
                             CE0084         WOOD TRUSSES
                             SY0001         PHYSICAL FITNESS
                             CE0086         PERSONAL PROTECTIVE EQUIPMENT (PPE)
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             PS0006         PUMPER HOOK UP
                             MA0015         DIVERSITY AWARENESS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 7 of 25




                             AP0017         TERRITORY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             FT0032         FIRE TACTICS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             WS0014         HOSE ROLLS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0001         ENGINE FAMILIARIZATION
                             LD0004         AERIAL LADDER APPARATUS
                             AP0017         TERRITORY
                             PS0004         LADDER CARRY / RAISE and VENT SAW START / CARRY
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0005         RULES AND REGULATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             MA0023         SEXUAL HARASSMENT
                             FP296B         IFC CHAPTER 33, EXPLOSIVES AND FIRE WORKS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             FE0008         FIRE STATION TOURS (RESTRICTED)
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MD0098         LIVE FIRE MULTI-COMPANY DRILLS
                             CE0091         AFTER THE FIRE
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             FT0024         ADVANTAGES OF VENTILATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             BC0004         BUILDING SERVICES
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0010         FIRE STATION MANAGEMENT
                             AP0017         TERRITORY
                             SY0001         PHYSICAL FITNESS
                             AP0017         TERRITORY
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             SY0001         PHYSICAL FITNESS
                             MA0010         FIRE STATION MANAGEMENT
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 8 of 25




                             GL0080         HYDRANT INSPECTIONS
                             WS0025         HYDRANT INSPECTIONS
                             MA0001         COMPANY MANAGEMENT
                             MA0008         GROUP DYNAMICS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             MA0005         RULES AND REGULATIONS
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             EM0002         VITAL SIGNS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             AP0017         TERRITORY
                             CE0092         FIREGROUND COMMUNICATIONS
                             CE0093         THERMAL IMAGING TACTICS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0002         LADDER TRUCK FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0017         TERRITORY
                             MA0012         REVIEW OF ORDERS AND BULLETINS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0094         INCIDENT MANAGEMENT SYSTEM
                             RM0056         ALIVE ON ARRIVAL
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0095         LADDER TOWER TACTICS
                             EM0012         FIRST RESPONDER TRAINING
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0012         ARFF VEHICLE FAMILIARIZATION
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0096         8 STEPS TO FIREFIGHTER SURVIVAL
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 9 of 25




                             CE0098         DISASTERS: HURRICANES AND WATER RESCUES
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0097         FOUR THINGS FFs SHOULD KNOW ABOUT PUMP OPERAT
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0099         MCI AND AIRPORT EMERGENCIES
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0101         STOP THE SPREAD OF SEASONAL FLU
                             CE0100         WMD / TERRORISM AND CIVIL DISORDERS
                             CE0102         PREPARING FOR DUTY
                             CE0106         SEARCH LINE / TAG LINE
                             DOP0006        DOP FINAL EXAM
                             DOP0002        DOP MODULE 2 FIRE SERVICE HYDRAULICS
                             SY0023         STAGE II VAPOR RECOVERY FAMILIARIZATION AND OPE
                             DOP0005        DOP MODULE 5 PUMP OPERATIONS
                             DOP0003        DOP MODULE 3 APPARATUS INSPECTION
                             DOP0001        DOP MODULE 1 PUMP THEORY REVIEW
                             CE0103         VENTILATING METAL DECK ROOFS
                             DOP0004        DOP MODULE 4 DRIVING PRACTICES
                             CE0104         ROADWAY INCIDENT AREAS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             CE0105         LEGAL ASPECTS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             SY0001         PHYSICAL FITNESS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
                             AP0016         OPERATIONAL READINESS/COMMUNICATIONS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 10 of 25




                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0109        1ST RESPONDER PERSPECTIVE
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0110        CERT
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0005        REHAB TRUCK FAMILIARIZATION
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0017        TERRITORY
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MN0091        MASS CASUALTIES INCIDENT MULTI-COMPANY DRILL
                              CE0111        CREW RESOURCE MANAGEMENT
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              GL0108        MULTIPLE CASUALTY MANAGEMENT AND TRIAGE
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0004        BOOSTER FAMILIARIZATION
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 11 of 25




                              CE0112        FIRE CAUSE DETERMINATION
                              CE0111        CREW RESOURCE MANAGEMENT
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0113        GASOLINE EMERGENCIES
                              PE0016        SELF CONTAINED BREATHING APPARATUS (SCBA) AWAR
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0115        MRSA
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0012        ARFF VEHICLE FAMILIARIZATION
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0077        ELECTRICAL HAZARDS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0116        UNDERSTANDING AND RECOGNIZING TERRORISM
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              SY0008        ELECTRICAL EMERGENCY SAFETY
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0117        FORCIBLE ENTRY
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0118        WMD - IMPLEMENTING SELF PROTECTIVE MEASURES
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 12 of 25




                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              SY0012        FIRE STATION SAFETY
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0119        DRIVING SAFETY
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              RM0057        STOP THE SPREAD OF THE INFLUENZA VIRUS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0120        MANAGEMENT IN THE WORKPLACE
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0120        MANAGEMENT IN THE WORKPLACE
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              SY0001        PHYSICAL FITNESS
                              AP0012        ARFF VEHICLE FAMILIARIZATION
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0122        Electrical Hazards (8/09)
                              CE0123        Large Single Family Dwellings (9/09)
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0124        RIT / IRIT (10/09)
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0012        ARFF VEHICLE FAMILIARIZATION
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0130        Motor Vehicle Fires (12/09)
                              CE0126        Flashovers (11/09)
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0133        Continuing Your Education (4/10)
                              CE0132        CAICS - EMS Incident Management (3/10) DSHS 3 hrs Pt
Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 13 of 25




                              CE0131        Cyanokit Familiarization (1/10) DSHS 2 hrs CRO
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MA0012        REVIEW OF ORDERS AND BULLETINS
                              SY0027        10 Rules of Survival - Seat Belts/Getting Dressed
                              EM0704        Bariatrics
                              CE0128        Monitoring Instruments (2/10) - 2 hrs. CRO
                              EM0405        Four Fatal Respiratory Emergencies
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              SY0026        10 Rules of Survival - Stay Low/PPE
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0134        RadEye G Meter (5/10) DSHS 2hr CRO
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0135        Firefighter Health (6/10) DSHS 2 hrs CRO
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              CE0136        Elevator Operations (7/10)
                              AP0016        OPERATIONAL READINESS/COMMUNICATIONS
                              MCDN0092      Multi-Company Drill Night
               Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 14 of 25




                         Course     Date Given     Instructor   Credit Hours
                                                   Payroll
                                                                        709
                                                                        709
                                                                        709
FIREFIGHTER                                                             709
ZATION                              1/1/2005       088889                 1
ZATION                              1/3/2005       088889                 1
ZATION                              6/8/2005       060672                 1
DINESS/COMMUNICATIONS               6/8/2005       060672                 1
MILIARIZATION                       6/8/2005       060672                 1
                                    6/10/2005      060672                 2
ZATION                              6/10/2005      060672                 1
MILIARIZATION                       6/10/2005      060672                 3
DINESS/COMMUNICATIONS               6/11/2005      060672                 1
                                    6/16/2005      094503                 8
DINESS/COMMUNICATIONS               6/16/2005      060672                 1
ZATION                              6/16/2005      060672                 1
                                    6/18/2005      094503                 8
S AND BULLETINS                     6/18/2005      060672                 2
DINESS/COMMUNICATIONS               6/18/2005      060672                 1
S AND BULLETINS                     6/24/2005      060672                 1
DINESS/COMMUNICATIONS               6/24/2005      060672                 1
MILIARIZATION                       6/24/2005      060672                 2
ZATION                              6/26/2005      060672                 1
MILIARIZATION                       6/26/2005      060672                 1
DINESS/COMMUNICATIONS               6/26/2005      060672                 1
DINESS/COMMUNICATIONS               7/2/2005       060672                 1
MILIARIZATION                       7/2/2005       060672                 1
ZATION                              7/2/2005       060672                 1
ZATION                              7/4/2005       060672                 1
S AND BULLETINS                     7/4/2005       060672                 1
MILIARIZATION                       7/4/2005       060672                 1
DINESS/COMMUNICATIONS               7/4/2005       060672                 1
DINESS/COMMUNICATIONS               7/10/2005      060672                 1
MILIARIZATION                       7/10/2005      060672                 1
ZATION                              7/10/2005      060672                 1
 STING                              7/12/2005      060672                 6
NG                                  7/12/2005      060672                 5
  "RESTAURANT FIRES"                7/12/2005      060672                 2
DINESS/COMMUNICATIONS               7/20/2005      060672                 1
E                                   7/20/2005      060677                 1
                Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 15 of 25




ZATION                               7/26/2005      060672                  1
 ND QTR 2005                         7/26/2005      060672                  3
DINESS/COMMUNICATIONS                7/26/2005      060672                  1
HANDS-ON) 2ND. QTR CE                7/26/2005      060672                  3
MILIARIZATION                        7/26/2005      060672                  1
ENT SYSTEMS (RMS)                    7/28/2005      060677                  2
 ONS                                 7/28/2005      060677                  2
DINESS/COMMUNICATIONS                7/30/2005      071389                  1
MILIARIZATION                        7/30/2005      071389                  1
ZATION                               7/30/2005      071389                  1
                                     7/30/2005      071389                  2
 HICLE FAMILIARIZATION               7/30/2005      071389                  1
ZATION                               8/3/2005       060672                  1
MILIARIZATION                        8/3/2005       060672                  1
 EMENT                               8/3/2005       060672                  2
DINESS/COMMUNICATIONS                8/3/2005       060672                  1
                                     8/11/2005      030971                  1
DINESS/COMMUNICATIONS                8/11/2005      030971                  1
DINESS/COMMUNICATIONS                8/13/2005      060672                  1
MILIARIZATION                        8/13/2005      060672                  1
 ONS                                 8/13/2005      060672                  2
ZATION                               8/13/2005      060672                  1
                                     8/13/2005      060672                  1
ZATION                               8/19/2005      060672                  1
MILIARIZATION                        8/19/2005      060672                  1
S AND BULLETINS                      8/19/2005      060672                  1
DINESS/COMMUNICATIONS                8/19/2005      060672                  1
DINESS/COMMUNICATIONS                8/21/2005      030971                  1
DINESS/COMMUNICATIONS                8/27/2005      060672                  1
MILIARIZATION                        8/27/2005      060672                  1
 S A FIRES                           8/27/2005      060672                  3
ZATION                               8/27/2005      060672                  1
DINESS/COMMUNICATIONS                8/29/2005      060672                  1
 AN PART 3                           9/6/2005       060672                  2
TR CE                                9/6/2005       060672                  3
MILIARIZATION                        9/6/2005       060672                  1
ZATION                               9/6/2005       060672                  1
G SURVEY                             9/6/2005       060672                  2
 AN PART 1                           9/6/2005       060672                  2
 AN PART 2                           9/6/2005       060672                  2
RMANCE STANDARD                      9/6/2005       060672                  2
DINESS/COMMUNICATIONS                9/6/2005       060672                  1
S AND BULLETINS                      9/12/2005      060672                  1
ZATION                               9/12/2005      060672                  1
                Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 16 of 25




MILIARIZATION                          9/12/2005    060672                  1
 ONS                                   9/12/2005    060672                  2
DINESS/COMMUNICATIONS                  9/12/2005    060672                  1
DINESS/COMMUNICATIONS                  9/14/2005    049653                  1
E                                      9/14/2005    049653                  1
S AND BULLETINS                        9/20/2005    060672                  2
ZATION                                 9/20/2005    060672                  1
DINESS/COMMUNICATIONS                  9/20/2005    060672                  1
MILIARIZATION                          9/20/2005    060672                  1
 NTRODUCTION                           9/28/2005    060672                  3
MILIARIZATION                          9/28/2005    060672                  1
DINESS/COMMUNICATIONS                  9/28/2005    060672                  1
G SURVEY                               9/28/2005    060672                  2
ZATION                                 9/28/2005    060672                  1
S AND BULLETINS                        9/28/2005    060672                  1
                                       10/5/2005    088905                  1
TIVE EQUIPMENT                         10/5/2005    088905                  1
DINESS/COMMUNICATIONS                  10/5/2005    088905                  1
DINESS/COMMUNICATIONS                  10/8/2005    063522                  1
                                       10/8/2005    063522                  1
ZATION                                 10/14/2005   094503                  1
MILIARIZATION                          10/14/2005   094503                  1
G SURVEY                               10/14/2005   060672                  2
DINESS/COMMUNICATIONS                  10/14/2005   060672                  1
DINESS/COMMUNICATIONS                  10/16/2005   094503                  1
MILIARIZATION                          10/16/2005   094503                  1
 ONS                                   10/16/2005   094503                  1
ZATION                                 10/16/2005   094503                  1
                                       10/16/2005   094503                  1
S AND BULLETINS                        10/16/2005   094503                  1
URANCE PORTABILTY AND ACCOUNTABILITY   10/24/2005   094503                  1
ZATION                                 10/24/2005   094503                  1
MILIARIZATION                          10/24/2005   094503                  1
COACHING AND COUNSELING CLASS          10/24/2005   094503                  2
DINESS/COMMUNICATIONS                  10/24/2005   094503                  1
DINESS/COMMUNICATIONS                  11/7/2005    060672                  1
MILIARIZATION                          11/7/2005    094503                  1
ZATION                                 11/7/2005    060672                  1
S AND BULLETINS                        11/7/2005    094503                  2
ZATION                                 11/9/2005    094503                  1
                                       11/9/2005    094503                  1
MILIARIZATION                          11/9/2005    094503                  1
DINESS/COMMUNICATIONS                  11/9/2005    094503                  1
DINESS/COMMUNICATIONS                  11/15/2005   060672                  1
                   Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 17 of 25




MILIARIZATION                           11/15/2005     060672                  1
ZATION                                  11/15/2005     060672                  1
G SURVEY                                11/15/2005     060672                  2
DINESS/COMMUNICATIONS                   11/19/2005     108558                  1
DINESS/COMMUNICATIONS                   11/21/2005     068370                  1
 05                                     12/3/2005      060672                  4
DINESS/COMMUNICATIONS                   12/3/2005      060672                  1
 NDARD MCI                              12/3/2005      060672                  2
                                        12/9/2005      094503                  1
ZATION                                  12/9/2005      094503                  1
DINESS/COMMUNICATIONS                   12/9/2005      094503                  1
MILIARIZATION                           12/9/2005      094503                  1
DINESS/COMMUNICATIONS                   12/10/2005     071948                  1
ECTOR                                   12/10/2005     071948                  2
                                        12/10/2005     071948                  2
DINESS/COMMUNICATIONS                   12/25/2005     094503                  1
MILIARIZATION                           12/25/2005     094503                  1
DINESS/COMMUNICATIONS                   12/27/2005     094503                  1
AGEMENT                                 12/27/2005     094503                  2
                                        12/27/2005     094503                  2
                                        1/2/2006       094503                  1
DINESS/COMMUNICATIONS                   1/2/2006       094503                  1
DINESS/COMMUNICATIONS                   1/4/2006       094503                  1
UPPORTING VERTICAL VENTILATION          1/4/2006       092131                  3
                                        1/4/2006       094503                  1
                                        1/6/2006       066729                  2
S AND BULLETINS                         1/6/2006       066729                  1
DINESS/COMMUNICATIONS                   1/6/2006       066729                  1
DINESS/COMMUNICATIONS                   2/11/2006      087971                  1
PLACEMENT AND SAFETY                    2/11/2006      087971                  3
DINESS/COMMUNICATIONS                   2/16/2006      081665                  1
DINESS/COMMUNICATIONS                   2/21/2006      094503                  1
                                        2/21/2006      094503                  1
ZATION                                  2/23/2006      071389                  1
DINESS/COMMUNICATIONS                   2/23/2006      071389                  1
MILIARIZATION                           2/23/2006      071389                  1
                                        2/27/2006      094503                  1
e Accountability                        2/27/2006      094503                  1
                                        2/27/2006      094503                  1
DINESS/COMMUNICATIONS                   2/27/2006      094503                  1
 E                                      2/27/2006      094503                  1
                                        3/1/2006       094503                  2
DINESS/COMMUNICATIONS                   3/1/2006       094503                  1
DINESS/COMMUNICATIONS                   3/4/2006       081665                  1
                  Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 18 of 25




DS                                       9/20/2006    064411                  2
RES                                      9/21/2006    064411                  2
G LABS                                   9/23/2006    064411                  2
                                         10/9/2006    064411                  2
TS INVOLVING COMMERCIAL EXPLOSIV         10/9/2006    064411                  2
ANAGEMENT                                10/9/2006    064411                  2
CANES AND WATER RESCUES                  10/9/2006    064411                  2
R SINGLE RESOURCES AND INITIAL ACTION    10/25/2006   044885                  3
                                         10/25/2006   094503                  1
DUCTION TO INCIDENT COMMAND SYSTEM, I-   10/25/2006   044885                  3
                                         10/25/2006   096042                  3
00.A NATIONAL RESPONSE PLAN (NRP)        10/25/2006   044885                  3
                                         10/25/2006   096042                  3
DINESS/COMMUNICATIONS                    10/25/2006   094503                  1
DINESS/COMMUNICATIONS                    10/27/2006   094503                  1
HEMICAL TERRORISM                        10/27/2006   094503                  2
 CES                                     10/27/2006   094503                  2
ION / ASSESSMENT PLAN                    11/8/2006    088883                  2
                                         11/8/2006    088883                  2
S AND BULLETINS                          11/10/2006   094495                  1
                                         11/10/2006   094495                  1
MILIARIZATION                            11/10/2006   094495                  1
DINESS/COMMUNICATIONS                    11/10/2006   094495                  1
AISE and VENT SAW START / CARRY          11/14/2006   103914                  2
DINESS/COMMUNICATIONS                    11/14/2006   103914                  1
S AND BULLETINS                          11/14/2006   103914                  1
 ILIARIZATION                            11/17/2006   071953                  3
DINESS/COMMUNICATIONS                    11/17/2006   081665                  1
                                         11/20/2006   096042                  2
NCE                                      11/20/2006   096042                  2
DINESS/COMMUNICATIONS                    11/20/2006   096042                  1
                                         11/20/2006   096042                  1
S AND BULLETINS                          11/28/2006   094495                  1
SUPPLY                                   11/28/2006   096042                  2
                                         11/28/2006   096042                  2
                                         11/28/2006   094495                  1
TIVE EQUIPMENT (PPE)                     11/28/2006   096042                  2
DINESS/COMMUNICATIONS                    11/28/2006   094495                  1
DINESS/COMMUNICATIONS                    12/4/2006    096042                  1
MILIARIZATION                            12/4/2006    096042                  2
                                         12/4/2006    096042                  1
ZATION                                   12/4/2006    096042                  1
                                         12/6/2006    096042                  2
NESS                                     12/6/2006    094463                  2
                 Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 19 of 25




                                      12/6/2006      096042                  1
DINESS/COMMUNICATIONS                 12/6/2006      096042                  1
                                      12/6/2006      096042                  1
DINESS/COMMUNICATIONS                 12/8/2006      068955                  1
                                      12/8/2006      068955                  1
                                      12/12/2006     096042                  1
                                      12/12/2006     096042                  1
MILIARIZATION                         12/12/2006     096042                  2
DINESS/COMMUNICATIONS                 12/12/2006     096042                  1
DINESS/COMMUNICATIONS                 12/20/2006     096042                  1
                                      12/20/2006     096042                  1
ZATION                                12/20/2006     096042                  2
PARATUS                               12/22/2006     096042                  2
                                      12/22/2006     096042                  1
AISE and VENT SAW START / CARRY       12/22/2006     096042                  2
DINESS/COMMUNICATIONS                 12/22/2006     096042                  1
ATIONS                                12/30/2006     096042                  2
DINESS/COMMUNICATIONS                 12/30/2006     096042                  1
                                      12/30/2006     096042                  1
NT                                    1/7/2007       096042                  2
XPLOSIVES AND FIRE WORKS              1/13/2007      096042                  2
DINESS/COMMUNICATIONS                 1/13/2007      096042                  1
                                      1/13/2007      096042                  1
                                      1/21/2007      094503                  1
RS (RESTRICTED)                       1/21/2007      094503                  2
DINESS/COMMUNICATIONS                 1/21/2007      094503                  1
OMPANY DRILLS                         1/29/2007      094495                  6
                                      1/31/2007      096042                  2
DINESS/COMMUNICATIONS                 1/31/2007      096042                  1
                                      1/31/2007      096042                  1
                                      2/6/2007       096042                  1
ENTILATION                            2/6/2007       096042                  2
DINESS/COMMUNICATIONS                 2/6/2007       096042                  1
S                                     2/6/2007       096042                  2
DINESS/COMMUNICATIONS                 2/8/2007       096042                  1
AGEMENT                               2/8/2007       096042                  2
                                      2/8/2007       096042                  1
                                      2/8/2007       096042                  1
                                      2/14/2007      096042                  1
MILIARIZATION                         2/14/2007      096042                  2
DINESS/COMMUNICATIONS                 2/14/2007      096042                  1
DINESS/COMMUNICATIONS                 2/16/2007      080992                  1
                                      2/16/2007      080992                  1
AGEMENT                               2/20/2007      088845                  2
               Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 20 of 25




ONS                                 2/20/2007      088845                  2
ONS                                 2/20/2007      088845                  2
MENT                                2/20/2007      088845                  1
                                    2/20/2007      088845                  1
DINESS/COMMUNICATIONS               2/20/2007      088845                  1
DINESS/COMMUNICATIONS               2/22/2007      096042                  1
ATIONS                              2/22/2007      096042                  1
S AND BULLETINS                     2/22/2007      096042                  1
                                    2/22/2007      096042                  1
                                    2/24/2007      096042                  1
                                    2/24/2007      096042                  2
DINESS/COMMUNICATIONS               2/24/2007      096042                  1
DINESS/COMMUNICATIONS               3/2/2007       096042                  1
                                    3/2/2007       096042                  1
                                    3/4/2007       096042                  3
MUNICATIONS                         3/4/2007       064411                  2
 TACTICS                            3/4/2007       064411                  2
DINESS/COMMUNICATIONS               3/4/2007       096042                  1
MILIARIZATION                       3/4/2007       096042                  4
DINESS/COMMUNICATIONS               4/19/2007      096042                  1
                                    4/19/2007      096042                  1
S AND BULLETINS                     4/19/2007      096042                  2
DINESS/COMMUNICATIONS               4/28/2007      049660                  1
DINESS/COMMUNICATIONS               4/30/2007      049660                  1
MENT SYSTEM                         5/1/2007       049660                  2
                                    5/1/2007       049660                  2
DINESS/COMMUNICATIONS               5/6/2007       043785                  1
DINESS/COMMUNICATIONS               5/8/2007       043785                  1
DINESS/COMMUNICATIONS               5/22/2007      049660                  1
DINESS/COMMUNICATIONS               5/24/2007      049660                  1
DINESS/COMMUNICATIONS               5/30/2007      049660                  1
DINESS/COMMUNICATIONS               6/1/2007       049660                  1
CTICS                               6/1/2007       049660                  2
TRAINING                            6/7/2007       049660                  4
DINESS/COMMUNICATIONS               6/7/2007       049660                  1
DINESS/COMMUNICATIONS               6/15/2007      049660                  1
DINESS/COMMUNICATIONS               6/17/2007      049660                  1
DINESS/COMMUNICATIONS               6/23/2007      049660                  1
DINESS/COMMUNICATIONS               6/27/2007      112816                  1
 LIARIZATION                        6/27/2007      112816                  2
DINESS/COMMUNICATIONS               7/1/2007       062466                  1
GHTER SURVIVAL                      7/1/2007       049660                  2
DINESS/COMMUNICATIONS               7/3/2007       049660                  1
DINESS/COMMUNICATIONS               7/9/2007       048315                  1
                Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 21 of 25




CANES AND WATER RESCUES                  8/10/2007   064411                 2
DINESS/COMMUNICATIONS                    8/10/2007   043785                 1
 HOULD KNOW ABOUT PUMP OPERATIONS        8/10/2007   064411                 2
DINESS/COMMUNICATIONS                    8/12/2007   043785                 1
DINESS/COMMUNICATIONS                    8/18/2007   095262                 1
DINESS/COMMUNICATIONS                    8/20/2007   095262                 1
DINESS/COMMUNICATIONS                    8/26/2007   111877                 1
DINESS/COMMUNICATIONS                    8/28/2007   095262                 1
DINESS/COMMUNICATIONS                    9/3/2007    111877                 1
DINESS/COMMUNICATIONS                    9/5/2007    095262                 1
EMERGENCIES                              9/7/2007    064411                 2
DINESS/COMMUNICATIONS                    9/7/2007    104975                 1
DINESS/COMMUNICATIONS                    9/11/2007   111877                 1
DINESS/COMMUNICATIONS                    9/13/2007   048315                 1
DINESS/COMMUNICATIONS                    9/19/2007   043785                 1
DINESS/COMMUNICATIONS                    9/21/2007   043785                 1
DINESS/COMMUNICATIONS                    9/27/2007   043785                 1
DINESS/COMMUNICATIONS                    9/29/2007   043785                 1
DINESS/COMMUNICATIONS                    10/5/2007   043785                 1
OF SEASONAL FLU                          11/7/2007   044885                 2
 AND CIVIL DISORDERS                     11/7/2007   044885                 2
 TY                                      12/5/2007   044885                 2
 LINE                                    4/7/2008    064411                 2
                                         4/14/2008   064411                 2
E SERVICE HYDRAULICS                     4/14/2008   064411                 2
 COVERY FAMILIARIZATION AND OPERATIONS   4/14/2008   115726                 4
MP OPERATIONS                            4/14/2008   064411                 2
 ARATUS INSPECTION                       4/14/2008   064411                 2
MP THEORY REVIEW                         4/14/2008   064411                 2
 L DECK ROOFS                            4/14/2008   064411                 2
 VING PRACTICES                          4/14/2008   064411                 2
 T AREAS                                 4/14/2008   064411                 2
DINESS/COMMUNICATIONS                    4/14/2008   095315                 1
                                         4/14/2008   064411                 2
DINESS/COMMUNICATIONS                    4/16/2008   104975                 1
DINESS/COMMUNICATIONS                    4/30/2008   043785                 1
DINESS/COMMUNICATIONS                    5/8/2008    043785                 1
DINESS/COMMUNICATIONS                    5/10/2008   043785                 1
DINESS/COMMUNICATIONS                    5/14/2008   104975                 1
                                         5/14/2008   104975                 1
DINESS/COMMUNICATIONS                    5/16/2008   043785                 1
DINESS/COMMUNICATIONS                    5/18/2008   043785                 1
DINESS/COMMUNICATIONS                    5/24/2008   043785                 1
DINESS/COMMUNICATIONS                    5/26/2008   095248                 2
                Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 22 of 25




DINESS/COMMUNICATIONS                6/1/2008       043785                  1
DINESS/COMMUNICATIONS                6/3/2008       043785                  1
DINESS/COMMUNICATIONS                6/9/2008       043785                  1
DINESS/COMMUNICATIONS                6/11/2008      043785                  1
DINESS/COMMUNICATIONS                6/17/2008      043785                  1
DINESS/COMMUNICATIONS                6/19/2008      081663                  1
DINESS/COMMUNICATIONS                6/21/2008      112816                  1
DINESS/COMMUNICATIONS                6/25/2008      062466                  1
DINESS/COMMUNICATIONS                6/27/2008      043785                  1
DINESS/COMMUNICATIONS                7/3/2008       043785                  1
DINESS/COMMUNICATIONS                7/5/2008       043785                  1
DINESS/COMMUNICATIONS                7/11/2008      043785                  1
DINESS/COMMUNICATIONS                7/13/2008      043785                  1
DINESS/COMMUNICATIONS                7/19/2008      095248                  1
S AND BULLETINS                      7/19/2008      100653                  1
DINESS/COMMUNICATIONS                7/21/2008      043785                  1
DINESS/COMMUNICATIONS                7/25/2008      112816                  1
DINESS/COMMUNICATIONS                7/27/2008      081663                  1
DINESS/COMMUNICATIONS                7/29/2008      081663                  1
 RSPECTIVE                           7/29/2008      081663                  2
DINESS/COMMUNICATIONS                8/4/2008       043785                  1
                                     8/4/2008       100653                  2
DINESS/COMMUNICATIONS                8/6/2008       043785                  1
 LIARIZATION                         8/11/2008      100653                  1
S AND BULLETINS                      8/13/2008      100653                  1
DINESS/COMMUNICATIONS                8/13/2008      100653                  1
DINESS/COMMUNICATIONS                8/17/2008      087979                  1
DINESS/COMMUNICATIONS                8/19/2008      100653                  1
S AND BULLETINS                      8/19/2008      100653                  1
                                     8/21/2008      100653                  1
DINESS/COMMUNICATIONS                8/21/2008      100653                  1
DINESS/COMMUNICATIONS                8/27/2008      100653                  1
DINESS/COMMUNICATIONS                9/4/2008       100653                  1
INCIDENT MULTI-COMPANY DRILL         9/4/2008       100653                  1
 ANAGEMENT                           9/6/2008       100653                  2
DINESS/COMMUNICATIONS                9/6/2008       100653                  1
 Y MANAGEMENT AND TRIAGE             9/6/2008       100653                  1
S AND BULLETINS                      9/12/2008      100653                  1
DINESS/COMMUNICATIONS                9/12/2008      100653                  1
DINESS/COMMUNICATIONS                9/14/2008      100653                  1
DINESS/COMMUNICATIONS                9/22/2008      081603                  1
 IZATION                             9/24/2008      087979                  2
DINESS/COMMUNICATIONS                9/28/2008      100653                  1
S AND BULLETINS                      9/28/2008      100653                  1
                Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 23 of 25




MINATION                              10/16/2008    100653                  2
 ANAGEMENT                            10/16/2008    100653                  2
DINESS/COMMUNICATIONS                 10/18/2008    071690                  1
DINESS/COMMUNICATIONS                 10/22/2008    100653                  1
DINESS/COMMUNICATIONS                 10/25/2008    095248                  1
NCIES                                 11/1/2008     100653                  2
REATHING APPARATUS (SCBA) AWARENESS   11/9/2008     112816                  1
DINESS/COMMUNICATIONS                 11/9/2008     112816                  1
DINESS/COMMUNICATIONS                 11/16/2008    095248                  1
DINESS/COMMUNICATIONS                 1/2/2009      100653                  1
S AND BULLETINS                       1/2/2009      100653                  1
DINESS/COMMUNICATIONS                 1/4/2009      112816                  2
                                      1/5/2009      100653                  2
DINESS/COMMUNICATIONS                 1/8/2009      100663                  1
 LIARIZATION                          1/8/2009      100663                  1
DINESS/COMMUNICATIONS                 1/26/2009     100653                  1
DS                                    1/28/2009     100653                  1
DINESS/COMMUNICATIONS                 1/28/2009     100653                  1
ND RECOGNIZING TERRORISM              2/3/2009      094521                  2
DINESS/COMMUNICATIONS                 2/3/2009      094521                  1
DINESS/COMMUNICATIONS                 2/5/2009      100653                  1
DINESS/COMMUNICATIONS                 2/11/2009     100653                  1
DINESS/COMMUNICATIONS                 2/13/2009     100653                  1
DINESS/COMMUNICATIONS                 2/15/2009     087979                  1
DINESS/COMMUNICATIONS                 2/19/2009     081603                  1
 ENCY SAFETY                          2/19/2009     081603                  1
DINESS/COMMUNICATIONS                 2/21/2009     100653                  1
DINESS/COMMUNICATIONS                 2/22/2009     043785                  1
DINESS/COMMUNICATIONS                 2/27/2009     100653                  1
S AND BULLETINS                       2/27/2009     100653                  1
DINESS/COMMUNICATIONS                 3/1/2009      104975                  1
DINESS/COMMUNICATIONS                 3/9/2009      081603                  1
DINESS/COMMUNICATIONS                 3/10/2009     043785                  2
                                      3/17/2009     100653                  2
DINESS/COMMUNICATIONS                 3/23/2009     112816                  1
DINESS/COMMUNICATIONS                 3/25/2009     112861                  1
DINESS/COMMUNICATIONS                 3/31/2009     100653                  1
DINESS/COMMUNICATIONS                 4/2/2009      100653                  1
ING SELF PROTECTIVE MEASURES          4/2/2009      100653                  2
DINESS/COMMUNICATIONS                 4/8/2009      100653                  1
DINESS/COMMUNICATIONS                 4/10/2009     100653                  1
DINESS/COMMUNICATIONS                 4/16/2009     108579                  1
DINESS/COMMUNICATIONS                 4/18/2009     112864                  1
DINESS/COMMUNICATIONS                 4/24/2009     100653                  1
                  Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 24 of 25




DINESS/COMMUNICATIONS                           4/25/2009    043785           1
DINESS/COMMUNICATIONS                           4/26/2009    100653           1
DINESS/COMMUNICATIONS                           5/2/2009     100653           1
 TY                                             5/2/2009     100653           1
S AND BULLETINS                                 5/2/2009     100653           1
DINESS/COMMUNICATIONS                           5/3/2009     048315           1
DINESS/COMMUNICATIONS                           5/4/2009     100653           1
DINESS/COMMUNICATIONS                           5/10/2009    100653           1
                                                5/10/2009    100653           2
S AND BULLETINS                                 5/10/2009    100653           1
DINESS/COMMUNICATIONS                           5/12/2009    100653           1
OF THE INFLUENZA VIRUS                          5/12/2009    100653           2
DINESS/COMMUNICATIONS                           5/18/2009    100653           1
S AND BULLETINS                                 5/18/2009    100653           1
DINESS/COMMUNICATIONS                           5/20/2009    100653           1
DINESS/COMMUNICATIONS                           5/26/2009    108579           1
DINESS/COMMUNICATIONS                           5/28/2009    094521           1
DINESS/COMMUNICATIONS                           6/5/2009     094521           1
HE WORKPLACE                                    6/5/2009     094521           2
DINESS/COMMUNICATIONS                           6/11/2009    100653           1
HE WORKPLACE                                    6/19/2009    100653           2
S AND BULLETINS                                 6/19/2009    100653           1
                                                6/21/2009    100653           1
 LIARIZATION                                    6/27/2009    112816           2
DINESS/COMMUNICATIONS                           6/27/2009    112816           1
DINESS/COMMUNICATIONS                           6/29/2009    100653           1
DINESS/COMMUNICATIONS                           9/23/2009    108880           1
 /09)                                           9/23/2009    999999           2
Dwellings (9/09)                                9/23/2009    999999           2
DINESS/COMMUNICATIONS                           9/25/2009    108880           1
DINESS/COMMUNICATIONS                           10/1/2009    096051           1
DINESS/COMMUNICATIONS                           10/9/2009    108880           1
                                                10/9/2009    999999           2
DINESS/COMMUNICATIONS                           10/10/2009   048315           1
DINESS/COMMUNICATIONS                           10/11/2009   108880           1
DINESS/COMMUNICATIONS                           10/17/2009   108880           1
DINESS/COMMUNICATIONS                           10/19/2009   108880           1
 LIARIZATION                                    10/19/2009   108880           2
DINESS/COMMUNICATIONS                           10/25/2009   108880           1
(12/09)                                         1/13/2010    999999           2
                                                1/13/2010    999999           2
DINESS/COMMUNICATIONS                           4/19/2010    095248           1
ucation (4/10)                                  4/19/2010    999999           2
nt Management (3/10) DSHS   3 hrs Pt Assessment 4/19/2010    999999           3
                    Case 4:18-cv-00644 Document 66-2 Filed on 11/18/19 in TXSD Page 25 of 25




tion (1/10) DSHS 2 hrs CRO               4/19/2010      999999                  2
DINESS/COMMUNICATIONS                    4/21/2010      112816                  1
S AND BULLETINS                          4/21/2010      100663                  1
 - Seat Belts/Getting Dressed            4/21/2010      100663                  2
                                         4/21/2010      999999                  3
 nts (2/10) - 2 hrs. CRO                 4/21/2010      999999                  2
ry Emergencies                           4/21/2010      999999                  3
DINESS/COMMUNICATIONS                    4/27/2010      112816                  1
 - Stay Low/PPE                          4/27/2010      100663                  2
DINESS/COMMUNICATIONS                    4/29/2010      112816                  1
DINESS/COMMUNICATIONS                    5/5/2010       112816                  1
10) DSHS 2hr CRO                         5/5/2010       999999                  2
DINESS/COMMUNICATIONS                    5/7/2010       112816                  1
DINESS/COMMUNICATIONS                    5/8/2010       081663                  1
DINESS/COMMUNICATIONS                    5/13/2010      112816                  1
DINESS/COMMUNICATIONS                    5/15/2010      112816                  1
DINESS/COMMUNICATIONS                    5/21/2010      112816                  1
DINESS/COMMUNICATIONS                    5/22/2010      112816                  1
DINESS/COMMUNICATIONS                    5/23/2010      095248                  1
DINESS/COMMUNICATIONS                    5/29/2010      112816                  1
DINESS/COMMUNICATIONS                    5/31/2010      112816                  1
DINESS/COMMUNICATIONS                    6/8/2010       112816                  1
 /10) DSHS 2 hrs CRO                     6/9/2010       999999                  2
DINESS/COMMUNICATIONS                    6/22/2010      112816                  1
DINESS/COMMUNICATIONS                    6/24/2010      112816                  1
DINESS/COMMUNICATIONS                    7/2/2010       112816                  1
DINESS/COMMUNICATIONS                    7/16/2010      112816                  1
 (7/10)                                  7/16/2010      999999                  2
DINESS/COMMUNICATIONS                    7/18/2010      087979                  1
 Night                                   3/24/2011      100663                  6
